1Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION


Information Disclosure Statement

1.	The information disclosure statement (IDS) submitted on 10/13/2020 and 07/20/2022 has been considered by Examiner and made of record in the application file.

Claim Objections

2.	Claim 5 is objected to because of the following informalities: Claim 5 is ended with an open end. Correction for ending this claim is required.

	Claim 17 has been amended. Therefore the status of claim 17 should be (Currently Amended). Correction for the status of this claim is required.

Claim Rejections - 35 USC § 112

3.	The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


4.	Claim 1 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 

Claim 1 recites the limitation "...a face..." in line 6; the term “a face" is previously presented in the claim line 3. It is not cleared that the limitation "a face" in line 6 referred back to the limitation "a face” claimed previously in line 3. Clarification is required.

Claims 2-27 depend on claim 1. Therefore the rejection of claims 2-27 are rejected the same as the rejection of claim 1 set forth above.

Claim 28 recites the limitation "...a face..." in line 7; the term “a face" is previously presented in the claim line 4. It is not cleared that the limitation "a face" in line 7 referred back to the limitation "a face” claimed previously in line 4. Clarification is required.

Claim 28 also recites the limitation "the replication data" in line 5; the term “replication data" is not previously presented in the claim. There is insufficient antecedent basis for these limitations in the claim. 

Claim 29 recites the limitation "...a face..." in line 7; the term “a face" is previously presented in the claim line 4. It is not cleared that the limitation "a face" in line 7 referred back to the limitation "a face” claimed previously in line 4. Clarification is required.

Claim 29 also recites the limitation "the replication data" in line 5; the term “replication data" is not previously presented in the claim. There is insufficient antecedent basis for these limitations in the claim. 

Claim Rejections - 35 USC §103

5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.	Claims 1-14, 18-22 and 25-29 are rejected under 35 U.S.C. 103 as being unpatentable over Togashi (U.S. PUB. 2019/0156248) in view of Cook (U.S. PAT. 10,542,267).

Consider claim 1, Togashi teaches a computer-implemented method, comprising: transmitting data for replicating a style (page 3 [0041] and page 4 [0046]) of a first subject for configuring a remote neural network to reconstruct an image of a face with at least one attribute modified based on the data (page 4 [0048]).
Togashi does not explicitly show that processing, by a generator neural network, a captured image of the first subject or a second subject to generate a vector encoding attributes of a face of the first subject or the second subject; and transmitting the vector to the remote neural network.
In the same field of endeavor, Cook teaches processing, by a generator neural network, a captured image of the first subject or a second subject to generate a vector encoding attributes of a face of the first subject or the second subject; and transmitting the vector to the remote neural network (col. 8 lines 18-38).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention was made to use, processing, by a generator neural network, a captured image of the first subject or a second subject to generate a vector encoding attributes of a face of the first subject or the second subject; and transmitting the vector to the remote neural network, as taught by Cook, in order to improve coding efficiency for systems by performing an m-ary (e.g., binary, ternary, etc., where m corresponds to an integer) vector quantizer pixel classification, and by using a sparse transform (e.g., a sparse Hadamard transform) on each classification (e.g., each color group) of classified pixels.

Consider claim 2, Togashi further teaches wherein the vector is a compressed encoding of the face (page 3 [0041]).  

Consider claim 3, Togashi further teaches training the generator neural network to produce a predicted image of the first subject that is compared with the captured image of the first subject to learn the data (page 5 [0065]).  

Consider claim 4, Cook further teaches wherein the captured image is a frame of a video and the generator neural network is configured to generate vector adjustment values for each additional frame of the video corresponding to additional captured images (col. 8, lines 29-52).  

Consider claim 5, Togashi further teaches transmitting the vector adjustment values to the remote neural network (page 3 [0041]).

Consider claim 6, Togashi further teaches receiving a request signal from the remote neural network; and -2-in response to the request signal, transmitting a second vector generated by processing at least one of the additional captured images to the remote neural network (page 5 [0065]).  

Consider claim 7, Togashi further teaches wherein the attributes comprise head pose and facial expression (page 5 [0064]).  

Consider claim 8, Togashi further teaches wherein the vector encodes at least one additional attribute associated with clothing, hairstyle, or lighting (page 9 [0106]).  

Consider claim 9, Togashi further teaches separating at least the face in the image from background image data; encoding the background image data; and transmitting the encoded background image data to be combined with the reconstructed image of the face (page 9 [0106]-[0107]).  

Consider claim 10, Togashi further teaches wherein the vector further comprises attributes of an additional portion of the first subject or the second subject and the remote neural network is further configured to reconstruct the image to include the additional portion (pages 6-7 (0076]-[0077]).  

Consider claim 11, Cook further teaches wherein the additional portion includes at least one of a shoulder, neck, an arm, or a hand (col. 11, lines 53-65).  

Consider claim 12, Togashi further teaches wherein the vector comprises an abstract latent code (page 7 [0078]).  

Consider claim 13, Togashi further teaches wherein the generator neural network comprises a mapping neural network and the abstract latent code is computed by the mapping neural network (page 7 [0078]).  

Consider claim 14, Togashi further teaches wherein the generator neural network further comprises a local synthesis neural network and the abstract latent code is processed by the local synthesis neural network to produce a predicted image of the face of the first subject (page 7 [0078]).  

Consider claim 18, Togashi further teaches comparing the abstract latent code with a predicted abstract latent code computed by transforming facial landmark points according to a learned or optimized matrix; and updating the learned matrix to reduce differences between the abstract latent code with a predicted abstract latent code (page 7 [0079]).  

Consider claim 19, Togashi further teaches wherein the abstract latent code is computed by transforming facial landmark points according to a learned or optimized matrix (page 5 [0064]).  

Consider claim 20, Togashi further teaches wherein the facial landmark points are detected in the captured image (page 5 [0064]).  

Consider claim 21, Togashi further teaches wherein the generator neural network further comprises a synthesis neural network and the abstract latent code is processed by the generator neural network to produce a predicted image of the face of the first subject (page 2 [0025]).  

Consider claim 22, Togashi further teaches comparing the predicted image with the captured image and updating the learned or optimized matrix to reduce differences between the predicted image and the captured image (page 5 [0064]).  

Consider claim 25, Cook further teaches wherein the vector is transmitted to the remote neural network during a videoconferencing session (col. 6, lines 26-42).  

Consider claim 26, Cook further teaches wherein the step of processing is performed on a virtual machine comprising a portion of a graphics processing unit (col. 11, lines 53-65).  

Consider claim 27, Togashi further teaches wherein the steps of processing the captured image is performed to generate an image used for training, testing, or certifying a neural network employed in a machine, robot, or autonomous vehicle (page 7 [0083]).

Consider claim 28, the previous rejections of claim 1 apply mutatis mutandis to corresponding claim 28.

Consider claim 29, the previous rejections of claim 1 apply mutatis mutandis to corresponding claim 29.

Allowable Subject Matter

7.	Claims 15-17 and 23-24 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Consider claim 15, the prior arts made of record, alone or in combination, fail to clearly teach or fairly suggest wherein the captured image is a frame of a video, and further comprising: generating vector adjustment values for each additional frame of the video corresponding to additional captured images; processing the vector adjustment values by the local synthesis neural network to produce additional predicted images; and in response to determining that differences between one of the additional predicted images and a corresponding one of the additional captured images are greater than a threshold, transmitting an additional vector generated from the one of the additional captured images to the remote neural network, in combination with other limitations, as specified in the claims 1, 12-14 and further limitations of their respective dependent claims 16-17 and 23-24.

Conclusion


8.	Any response to this action should be mailed to:
Mail Stop_________ (Explanation, e.g., Amendment or After-final, etc.)
Commissioner for Patents
P.O. Box 1450
Alexandria, VA 22313-1450
Facsimile responses should be faxed to:
(571) 273-8300
Hand-delivered responses should be brought to:
Customer Service Window
Randolph Building
401 Dulany Street
Alexandria, VA 22313
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tuan H. Nguyen whose telephone number is (571) 272-8329. The examiner can normally be reached on 8:00Am - 5:00Pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pan Yuwen can be reached on (571) 272-7855. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.
Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/TUAN H NGUYEN/Primary Examiner, Art Unit 2649